Opinion by
Judge Critmlish, Jr.,
The issue before the Court in this case is the propriety of the Court of Common Pleas of Lehigh County’s reversal of the Zoning Hearing Board of Whitehall Township’s refusal to grant Appellee’s application to replace a nonconforming wooden billboard *352with a similar metal structure. We affirm and adopt the able opinion of Judge John E. Backenstoe of the Court of Common Pleas of Lehigh County, Pennsylvania, dated September 12, 1978 docketed at No. 78-C-431.
Accordingly, we
Order
And Now, this 19th day of November, 1979, after a careful review of the record and pleadings, the order of the Court of Common Pleas of Lehigh County dated September 12, 1978 and docketed at No. 78-C-431 is affirmed.